The plaintiff in error, Jack Kendrick, was convicted at the January, 1914, term of the county court of Jefferson county on a charge of unlawfully selling intoxicating liquor, and his punishment fixed at imprisonment in the county jail for a period of 30 days and a fine of $50.
The material facts, as testified to by the prosecuting witness, and admitted by the plaintiff in error, are substantially as follows: Claud Jay testified that he was in Waurika about the 6th day of December, 1913; that he met the plaintiff in error, Jack Kendrick, and asked him if he knew where he could get some whisky. He said that he did. He (Jay) then gave the plaintiff in error $5 in currency and told him to get a pint. They agreed upon a place to meet within a short time. Witness went to this place and there met the plaintiff in error, who delivered to him the pint of whisky and returned him all the money except $1.35. The whisky cost a dollar, but the plaintiff in error did not have correct change to pay the thirty-five cents. *Page 381 
Upon the authority of Buchanan v. State, 4 Okla. Cr. 645,112 P. 32, 36 L.R.A. (N.S.) 83, and Cantrell v. State,10 Okla. Cr. 304, 135 P. 1158, the judgment is affirmed.
DOYLE, P.J., concurs. FURMAN, J., absent.